  Case 2:19-cr-00328-GW Document 178 Filed 09/13/21 Page 1 of 3 Page ID #:815




     1
                                                                                    -.         _
     2                                                                   Fi~~~
                                                                         U.S. DIS7~?i~'':;:;i;:iT

  3
                                                                        SEA' 13 2021
 4
                                                                                  ~•:~
 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10

11        UNITED STATES OF AMERICA,                        ) ((~ - C,~% 3~~' ~~                     J
12                                          Plaintiff,     )
                                       -                   )
13                               w•                        )ORDER OF DETENTION AFTER HEARING
                                                               (18 U.S.C. § 3142(1))
14                                                         j
15        ~P~~~ l ~/'~~~                    Defendant.     j
                ~~~~~
16

17                                                             I.
18            A. (~On motion of the Government involving an alleged

19                1. ()crime of violence;

20                2. ()offense with maximum sentence oflife imprisonment or death;

21                3. (,,,Ynarcotics or controlled substance offense with maximum sentence often or more

22                       years (21 U.S.C. §§ 801,/951, et. sec~..,,/955a);

23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

24                5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

25                       possession or use ofa firearm or destructive device or any other dangerous weapon,

26                       or a failure to register under 18 U.S.0 § 2250.

27           B.() On motion()(by the Government)/()(by the Court sua ~s onte involving)

28 ///

                                      ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1))

         CR-94(06/07)                                                                                   Page 1 of3
 Case 2:19-cr-00328-GW Document 178 Filed 09/13/21 Page 2 of 3 Page ID #:816




  1              1. ()serious risk defendant will flee;
 2              2. ()serious risk defendant will
 3                    a.() obstruct or attempt to obstructjustice;
 4                    b.() threaten,injure, or intimidate a prospective witness or juror or attempt to do so.
 5
 6,         The Courl'finds no condition or combination of conditions will reasonably assure:
 7          A. (appearance of defendant as required; andlor
 8         B. (safety ofany person or the community.
 9                                                        III.
10         The Court has considered:
11         A. (~ie nature and circumstances ofthe offense,including whether the offense is a crime of
12              violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13              fireaxm, explosive, or destructive device;
14         B.( the weight of evidence against the defendant;

15         C.( the history and characteristics ofthe defendant;

16         D. (/the nature and seriousness ofthe danger to any person or to the community.

17                                                        1V.
18         The Court concludes:

19         A. (Defendant poses a risk to the safety ofother persons or the community because:
20

21
22

23
24
25

26 ///

27 ///

28 ///

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

      CR-94(06/07).                                                                                 Page 2 of3
 Case 2:19-cr-00328-GW Document 178 Filed 09/13/21 Page 3 of 3 Page ID #:817




      1          B. (~'IIistory and characteristics indicate a serious risk that defenidant will flee because:
     2

     3

     4

     5

     6

     7

  8             C.()A serious risk exists that defendant will:
  9                      1.() obstruct or attempt to obstruct justice;
 10                      2.() threaten, injure or intimidate awitness/juror, because:
 11

12

13

14

15

16

17             D. (~efendant has not rebutted by sufficient evidence to the contrary the presumption

18                       provided in 18 U.S.C. § 3142(eK
19             IT IS ORDERE          at defendan{ be detained prior to trial.
20             IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21        facility separate from persons awaiting or serving sentences or person held pending appeal.

22             TT IS FURTHER ORDERED that defendant be afforded reasonable opporhanity for private
23        consultation with his counsel.

24

25

26 DATED:                       z~
                                                  U.S. MAGISTRATE /DISTRICT JUDGE
27

28
                                                                r~ ~ ~~~ K
                                                                ~~       ~*~    e




                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3742(1))

          CR-94(06/07)                                                                                  Page 3 of3
